Title: From Thomas Jefferson to James Currie, 2 December 1801
From: Jefferson, Thomas
To: Currie, James


          
            Dear Sir
            Washington Dec. 2. 1801.
          
          In my last notes in the case between mr Ross & myself, I mentioned that I would apply to messrs. Lewis & Eppes for information of the credit given at a sale in Elk island, on which the rate of converting money into tobacco in a particular instance depended. I have received their answers, neither of them recollecting what credit was given on particular bonds: they suppose also that mr Ross, or perhaps mr Wickam may be in possession of the particular bonds in question which would shew for themselves. having no additional evidence therefore on this point, I would wish the final decision of the arbitration not to be delayed longer in expectation of it  Accept assurances of my friendly esteem & respect
          
            Th: Jefferson
          
        